—In an action to recover the proceeds of an insurance policy, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), dated June 12, 1998, as denied that branch of its motion which was to direct the plaintiff to comply with items 1 through 6, 16, 26, and 27, of its notice for discovery and inspection.
Ordered that the order is modified by deleting the provision thereof denying those branches of the motion which were to direct the plaintiff to respond to items 2, 3, and so much of item 16 as seeks production of copies of telephone bills for the plaintiff’s 1993 Mercedes Benz automobile from the date of the alleged theft up to and including December 18, 1995, and substituting therefor a provision granting those branches of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The information demanded in items 2 and 3 of the defendant’s notice for discovery and inspection, i.e., the plaintiff’s personal income tax returns and certain business tax returns, are material and relevant (see, CPLR 3101 [a]). As to the material demanded in item 16, certain car telephone bills, the plaintiff need only provide the bills from the date of the alleged theft up to and including December 18, 1995. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.